In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Nassau County (Eisman, J.), dated April 14, 2009, which denied her motion for an award of an attorney’s fee and costs.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contentions, the Family Court providently exercised its discretion in denying her motion for an award of an attorney’s fee and costs (see Domestic Relations Law § 237 [b]; see generally DeCabrera v Cabrera-Rosete, 70 NY2d 879 [1987]; Matter of O’Shea v Parker, 16 AD3d 510, 511 [2005]; Matter of O’Neil v O’Neil, 193 AD2d 16, 20 [1993]). Skelos, J.P., Covello, Hall and Sgroi, JJ., concur.